—Judgment, Supreme Court, New York County (Martin R. Rettinger, J.), rendered February 8, 1991 convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender term, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s argument that certain police reports constituted Rosario material is not preserved for appellate review as *305a matter of law. Were we to review this claim in the interest of justice, we would find it to be without merit. Concur— Murphy, P. J., Carro, Ellerin, Kupferman and Asch, JJ.